EXHIBIT 10.2







ASSIGNMENT




This Assignment is made as of the 25th day of March, 2011 by INLAND REAL ESTATE
ACQUISTIONS, INC., a Delaware corporation (“Assignor”) to and for the benefit of
INLAND DIVERSIFIED VIRGINIA BEACH LANDSTOWN, L.L.C., a Delaware limited
liability company (“Assignee”).




Assignor does hereby sell, assign, transfer, set over and convey unto Assignee
all of its right, title and interest as Buyer under that certain Agreement of
Purchase and Sale dated November 18, 2010, as amended (the “Agreement”) by and
between Mountain Ventures Virginia Beach, L.L.C. (“Seller”) and Assignor for the
sale and purchase of the property commonly known as Landstown Commons Shopping
Center Virginia Beach, Virginia and as legally described by the Agreement.  




Assignor represents and warrants that it is the Purchaser under the Agreement,
and that it has not sold, assigned, transferred, or encumbered such interest in
any way to any other person or entity.  By acceptance hereof, Assignee accepts
the foregoing assignment and agrees, from and after the date hereof, to (i)
perform all of the obligations of Purchaser under the Agreement, and (ii)
indemnify, defend, protect and hold Assignor harmless from and against all
claims and liabilities arising under the Agreement.




IN WITNESS WHEREOF, Assignor and Assignee have executed this instrument as of
the date first written above.  




ASSIGNOR:




INLAND REAL ESTATE ACQUISITIONS, INC., a Delaware corporation







By:

/s/ Mark Cosenza

Name:

Mark Cosenza

Its:

Vice President







 




                                                                         ASSIGNEE:




INLAND DIVERSIFIED VIRGINIA BEACH LANDSTOWN, L.L.C., a Delaware limited
liability company




By:  Inland Diversified Real Estate Trust, Inc.,

a Maryland corporation, its sole member




By: /s/ Mary J. Pechous

Name: Mary J. Pechous

Its: Assistant Secretary




 






